Citation Nr: 1758599	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-30 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which confirmed and continued the initial denial of service connection for bilateral hearing loss by a May 2010 rating decision, after the Veteran submitted new and material evidence in the appeal period of that decision.  See 38 C.F.R. § 3.156(b) (2017).  The Veteran's claim was transferred to the RO in Denver Colorado, prior to certification to the Board.  

The Veteran appeared before the undersigned in an August 2016 Board hearing.  A transcript of the hearing has been associated with the claims file.  

This case was previously before the Board in May 2017, at which time the Board remanded the claim for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board is required to consider all theories of entitlement reasonably raised by the record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence).  

In May 2017, the Board directed the RO to schedule the Veteran for a new examination regarding his claimed bilateral hearing loss; the Board directed the examiner to specifically acknowledge and consider the Veteran's lay statements in formulating any opinion, and to provide a reason if any such reports were rejected.  In June 2017, the Veteran underwent a VA audiological examination, in which the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The June 2017 examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of an event in military service; the examiner noted the Veteran's subjective report of hearing loss in service and conceded hazardous noise exposure in service, but concluded that "[b]ased on electronic hearing testing conducted at enlistment, during service and at discharge audiological assessment it is my opinion the [V]eteran did not have hearing injury (injury to hearing sensitivity) while in service."  The examiner further noted that current literature from the Institute of Medicine stated that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.

In an August 2017 statement, the Veteran asserted that the VA failed to address "other contributing injuries suffered while in service that may have indirectly resulted [in his] hearing loss/injury."  In particular, the Veteran provided a list of medications he had been taking regularly for his service-connected thoracolumbar strain with degenerative disc disease, spondylosis, and stenosis, and noted that "[t]here have been reports of incidence of hearing loss/tinnitus and disequilibrium from the above mentioned medications[.]"  

The May 2017 VA examiner's opinion does not address any aspect of secondary service connection with respect to the Veteran's claimed bilateral hearing loss; no discussion is made of the Veteran's medications used to treat his service-connected back condition.  Therefore, a remand is necessary in order to obtain an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 


Accordingly, the case is REMANDED for the following action:

1.  Submit the claims file to an appropriate medical specialist to determine whether the Veteran's hearing loss disability is at least as likely as not (50 percent or greater probability) proximately due to, the result of, or aggravated by the medications taken to treat his service-connected back disability.  

The examiner should recognize that the question of aggravation is separate from the question of causation and is a question that the Board is required to address in the context of the Veteran's claims.  The opinion must explicitly address both causation and aggravation to be deemed adequate.

The examiner is advised that "aggravation" in this case means the medication used to treat the service-connected disability caused an increase in the severity of an existing nonservice-connected disability.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the hearing loss disability prior to aggravation by the medication taken to treat the service-connected spine disability.

The examiner's opinion must be accompanied by an explanation.  

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




